McDONALD, J.,
agreeing in part and concurring in part.
hi agree with the majority opinion on the' issues of jurisdiction, the promissory note, tableau of distribution, authorization to sell stock, authorization to pay administrator and mediator fees, homologation of final account, and judgment of possession.
I concur with the majority opinion on the issues of consolidation, removal of succession representative, and amount of administrator’s bond. Because a judgment of possession has been rendered in the consolidated proceeding, the final account has been approved, the administrator has been discharged, and the succession is closed, I think these three issues are moot, and the appeal is subject to dismissal on these issues. See First National Bank of Picayune v. Pearl River Fabricators, Inc., 06-2195 (La.11/16/07), 971 So.2d 302, 307-08